     Case 18-66451-pmb            Doc 46 Filed 01/03/19 Entered 01/03/19 13:03:29                    Desc Main
                                         Document     Page 1 of 4
                                  UNITED STATES BANKRUPTCY COURT
                                   NORTHERN DISTRICT OF GEORGIA

 IN RE:

Joseph Benjamin Taplin                                                CASE NO. 18-66451-pmb


      Debtor(s)

                                                                      CHAPTER 13
Joseph Benjamin Taplin

       Appellant

 v.
 Wilmington Savings Fund Society, FSB D/B/A
 Christina Trust, not in its individual capacity but
 solely as the Trustee for the Brougham Fund Trust
 Melissa J Davey-Trustee, Bernadette Taplin-Co-
 Debtor


     Defendant/Respondent / Appellant/Appellee


                                   NOTICE TO APPELLANT AND APPELLEE

            RE: NOTICE OF APPEAL FILED ON January 2, 2018

          NOTICE IS GIVEN that the Appellant shall, within 14 days of January 2, 2018
  the date the appeal was filed, file with the Clerk of the United States Bankruptcy Court the following:

            1.     A designation of the items to be included in the record on appeal and serve a copy upon
                   the appellee (include the corresponding docket number for each pleading listed);

            2.     A statement of the issues to be presented and serve a copy upon the appellee; and

            3.     A written request for the transcript and deliver a copy to the court reporter IF the record
                   designated includes a transcript of any proceeding or a part thereof.

           NOTICE IS FURTHER GIVEN that within 14 days after the service of the appellant’s statement, the
  appellee may file and serve on the appellant a designation of additional items to be included in the record on
  appeal. Without a designation of the record, the record prepared by the Clerk will consist only of the notice of
  appeal, the judgment, order or decree appealed from, and any opinion, findings of fact, and conclusions of law
  of the court (See Rule 8009 of the Federal Rules of Bankruptcy Procedure.)

          YOU SHOULD REDACT (REMOVE) PERSONAL INFORMATION from the documents and
  exhibits in the Designated Record. Include only the last four digits of any Social Security number,
  taxpayer-identification number, or financial account number. Include only an individual's year of birth
  or the initials of a minor child (See Rule 9037 of the Federal Rules of Bankruptcy Procedure.)

  M. REGINA THOMAS, CLERK

  By: /s/
            Yahaira Lugo, Deputy Clerk
Case 18-66451-pmb   Doc 46   Filed 01/03/19 Entered 01/03/19 13:03:29   Desc Main
                             Document     Page 2 of 4
Case 18-66451-pmb   Doc 46   Filed 01/03/19 Entered 01/03/19 13:03:29   Desc Main
                             Document     Page 3 of 4
Case 18-66451-pmb   Doc 46   Filed 01/03/19 Entered 01/03/19 13:03:29   Desc Main
                             Document     Page 4 of 4
